Case 8:15-cv-00011-TPB-CPT Document 157-4 Filed 02/12/20 Page 1 of 1 PagelD 1816

for transfer of the www.elsmar forum, it would include:

* The three domain names: elsmar.com<http://elsmar.com>, qs9000.com<http://qs9000.com>
ind 16949.com<http://16949.com>.
The full Elsmar forum, intact, with the full database (all forum messages, postings, threads, etc..
intouched)
Transfer of any current advertising contracts with site advertisers
All other Elsmar site content (blogs, pages, PDF files, etc.)
* All applicable passwords (Forum admin access, FTP, server access, Google analytics, etc.) - woul
ot include user passwords, of course
* Agreement that Smith cannot post anything regarding the site transfer regarding the transfer
elf; this limits his ability to “poison the well" and invite people to leave the site prior to my
nership.
* Ongoing compliance to the joint stipulation, so that Smith must remove any material on sites
her than Elsmar, and refrain from posting new defamatory material
Noncompete agreement, where Smith cannot open a rival website for at least 5 years. This

oesn't limit him from offering consulting (although he says he's retired) but just the operation of a
drum which would compete with the content of Elsmar

He can keep any revenue he's made to date from user subscriptions or advertising; future
>venue would go to Mr. Paris.

 
